DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.   The title is directed towards the embodiment of the divisional application.  The instant application does not contain claims directed towards the lignin embodiment.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 omits the word “and” between “waste cotton” and “other crop wastes” in line 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (J. Argic. Food Chem. 2006, 54, 2134-2137) as evidenced by Meadows et al. (Medicinal Research Reviews, Vol. 26, No. 6, 793-814, 2006).
Considering Claims 1 and 2:  Liu et al. teaches an adhesive comprising an epoxidized soybean oil and a second epoxy resin (Abstract; pg. 2135).  Meadows et al. teaches than epoxy groups can be used as a precursor to vinyl sulfone groups through a thiol opening/oxidation/elimination process (pg. 795) and thus the epoxy resin would read on the broadest reasonable interpretation of a vinyl sulfone precursor.
Considering Claim 3:  Liu et al. teaches mixing the epoxidized soybean oil and second epoxy resin (Abstract; pg. 2135).
Considering Claim 4:  Liu et al. teaches the mixing as occurring in the presence of an amine curing agent (pg. 2135), and thus under basic conditions.
Considering Claims 6 and 7:  Liu et al. teaches mixing the epoxidized soybean oil and second epoxy resin at 55 ºC (pg. 2135).
Considering Claim 8:  Liu et al. does not teach the presence of an organic solvent.
Considering Claim 9:  Liu et al. teaches a biocomposite made by mixing the adhesive with flax fibers/a natural material (pg. 2135).
Considering Claim 10:  The flax fibers of Liu et al. are a by product of linseed oil production, and thus would be considered as other crop wastes.
Considering Claim 11:  Liu et al. teaches the formation of particle board during the process (pg. 2135).
Considering Claim 12:  Claim 12 recites an intended use for the composition.   If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).   See MPEP § 2111.02.
Considering Claim 13:  Liu et al. does not teach the presence of formaldehyde.
Considering Claim 14:  Liu et al. teaches compression molding the composite (pg. 2135).
Considering Claim 15:  Liu et al. does not teach the presence of an organic solvent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (J. Argic. Food Chem. 2006, 54, 2134-2137) as evidenced by Meadows et al. (Medicinal Research Reviews, Vol. 26, No. 6, 793-814, 2006) as applied to claim 4 above.  
Considering Claim 5:  Liu et al. teaches the process of claim 4 as shown above.  
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have optimized the pH by controlling the amount of the amine curing agent, and the motivation to do so would have been, to control the curing rate of the adhesive.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767